Citation Nr: 1139496	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for left carpal tunnel syndrome.

6.  Entitlement to service connection for right carpal tunnel syndrome.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for traumatic brain injury.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1984 with additional unverified service in the U. S. Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is associated with the claims folder.

The issue of clear and unmistakable error (CUE) in a rating decision dated in September 1984 has been raised by the Veteran.  The Veteran submitted a statement in October 2002 wherein he alleged that his 40 percent rating for his service-connected low back disability would have been effective from his initial claim in 1984 but for CUE in the original rating decision of September 1984.  The statement is date stamped as received on October 31, 2002.  Moreover, there is a cover letter from the Veteran's representative that was used to submit the claim that is also date stamped as received on October 31, 2002.

The Veteran submitted a claim involving most of the issues on appeal in September 2008.  The agency of original jurisdiction (AOJ) wrote to the Veteran that same month.  The letter said the Veteran had submitted a claim for an earlier effective date for both his service-connected low back disorder and service-connected wrist disorder on October 5, 2005.  In short, the Veteran was told he had to submit evidence that he had submitted a claim for service connection for the two issues earlier than October 5, 2005.  There was no mention of the Veteran's submission of October 2002.  Further, the Board can find no evidence of an October 2005 claim by the Veteran.

The issue of CUE in the September 1984 rating decision, as raised by the Veteran's submission of October 2002, has not yet been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action. 

The Veteran had surgery on his left wrist in October 2008.  He was given a temporary 100 percent rating, under 38 C.F.R. § 4.30, by way of a rating decision dated in February 2009.  The total rating was in effect from October 17, 2008, to March 31, 2009.  The Veteran's original 10 percent rating was reinstated as of April 1, 2009.  

The Veteran wrote to the AOJ in April 2009 and stated his belief that his left wrist disability was more disabling than his residual 10 percent rating.  The AOJ acknowledged the Veteran's claim for an increased rating by issuing him a notice letter in April 2009.  The Veteran contacted the AOJ by telephone in July 2009 to again assert his claim for an increased rating.

In August 2009, the Veteran's representative submitted a new claim for an extension of the temporary 100 percent rating under 38 C.F.R. § 4.30.  Included with the claim was a VA outpatient entry that contained a handwritten note from a VA physician who said the Veteran had reached maximum medical improvement (MMI) as of July 6, 2009, as indicated by the VA outpatient entry.  

The AOJ denied the Veteran's claim for an increased rating in February 2010.  The rating decision did not address the issue of an extension of the temporary total rating.  Accordingly, the issue of an extension of a temporary total rating is referred to the AOJ for such further development as may be necessary.

The Veteran perfected an appeal of an issue for an earlier effective date for service connection for a left wrist disability in June 2009.  The Veteran had an informal conference with a Decision Review Officer (DRO) in August 2009.  The Veteran withdrew the earlier effective date issue at the informal conference.  Consequently, this issue is not before the Board.

(The issues of entitlement to service connection for a cervical spine disability, hearing loss, hypertension, sleep apnea, left carpal tunnel syndrome, right carpal tunnel syndrome, headaches, traumatic brain injury, fibromyalgia, and disability manifested by dizziness are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran was denied service connection for a cervical spine disability as secondary to his service-connected low back disability in October 2007.  He failed to perfect an appeal.

2.  The evidence received since the October 2007 rating decision is new and material.

3.  The Veteran was denied service connection for hearing loss in June 1989.  He did not perfect an appeal.  

4.  The evidence received since the June 1989 rating decision is new and material.  


CONCLUSIONS OF LAW

1.  The October 2007 denial of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The evidence received since the October 2007 rating decision is new and material, and the claim for service connection for a cervical spine disability, to include as secondary to service-connected low back disability, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The June 1989 denial of service connection for hearing loss is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988). 

4.  The evidence received since the June 1989 rating decision is new and material, and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1978 to January 1984.  He also stated in a VA medical examination in February 2001 that he had additional service in the U. S. Naval Reserve.  The Veteran contends that he has several disabilities that are related to his military service, especially as residuals from a fall he suffered during basic training.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  


New and Material Evidence

Cervical Spine

The Board notes that the Veteran was previously denied entitlement to service connection for a cervical spine disability, on a direct basis, by way of a rating decision dated in September 1984.  Notice of the rating action was provided in October 1984.  He did not appeal the decision and it became final.  The Veteran sought to reopen his claim for service connection for a cervical spine disability, as secondary to his service-connected low back disability, in May 2007.  His claim was denied in October 2007 with notice of the denial provided that same month.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  As a result, service connection for a cervical spine disability, on a direct or secondary basis, may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  To be new and material, the evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the Veteran was originally denied service connection for a cervical spine disability on a direct basis in September 1984.  He sought to reopen his claim for service connection for a cervical spine disability in May 2007.  At that time, he sought service connection as secondary to his service-connected recurrent low back disability that was rated as intervertebral disc syndrome (IVDS).  

In this case the evidence of record at the time of the denial of the Veteran's claim in September 1984 consisted of his service treatment records (STRs), a VA examination report dated in April 1984, and statements from the Veteran.  The STRs reflect that the Veteran fell from a tower on an obstacle course in service in April 1978.  He suffered a fracture of the left radius head at that time.  He was also evaluated on several occasions for complaints of neck and back pain.  He had a physical examination in October 1980.  No residuals of a neck/cervical spine injury were noted.  He was found qualified for all forms of duty.  The Veteran's separation physical examination of January 1984 was also negative for any residuals of a neck/cervical spine injury.

The VA examination noted the Veteran's history of a fall in service.  No neck symptoms were observed on examination.  X-rays of the cervical spine were said to be normal.  A diagnosis of history of cervical sprain was made.

The Veteran submitted a VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, in June 1984.  He described how he fell from what he described as the "skyscraper" in basic training.  He said he landed on the base of his neck.  

The Veteran's claim was denied on the basis of the normal x-ray findings and a report of a full range of motion on examination in September 1984.  

As noted, the Veteran sought to reopen his claim in May 2007, although at that time he claimed his cervical spine disability was secondary to his service-connected low back disability.  The evidence added to the record since the September 1984 rating decision included a statement from R. E. Jacobs, D.C., dated in October 1988, statements from L. D. Hansen, D.C. dated in November 1988, and May 1990, statement from the Veteran's mother, received in February 1989, evaluation report from J. F. Lilly, II, M.D., dated in February 1990, VA examination reports dated in March 1989, May 1990, February 2001, and July 2007, VA treatment records for the period from November 1989 to June 2007, and statements from the Veteran.

The evidence added to the record showed a current cervical spine disability.  However, there was no opinion to link the disability to the Veteran's service-connected low back disability.  The Veteran was scheduled for a VA examination to assess his claim in September 2007.  He failed to report for the examination. 

The AOJ adjudicated the Veteran's claim in October 2007.  The AOJ acknowledged evidence of a current cervical spine disability (disc herniation), but denied the claim because there was no evidence of record to link the current cervical spine disability to the Veteran's service-connected low back disability.  

The Veteran sought to reopen his claim in September 2008.  He asked for service connection for a cervical spine disability; he did not specify whether it was on a direct or secondary basis.  The evidence added to the record since the rating decision of October 2007 includes copies of STRs submitted by the Veteran, a Department of Labor (DOL) Form, WH-380, Certification of Physician or Practioner, dated in January 2008, letter from R. M., M.D., dated in May 2009, evaluation report from S. L. Embley, D.O., dated in August 2009, VA examination reports dated in December 2008, October 2009, December 2009, and February 2010, VA treatment records for the period from June 2007 to March 2010, statements from the Veteran and transcript of hearing testimony from December 2010.

With the exception of the duplicate STRs, the evidence is new to the record.  The VA treatment records establish the existence of a current cervical spine disability.  A March 2007 neurological clinic entry indicated that a January 2007 magnetic resonance imaging (MRI) of the cervical spine showed evidence of C5-C6 osteophyte with posterior disc herniation.  A May 2007 neurology consultation provided a diagnosis of cervical spondylosis with mechanical neck pain.  The January 2008 DOL form was completed by a VA physician.  He said the Veteran had IVDS and cervicalgia.  He said the date of onset was 1978 and that the two diagnoses were chronic.  The IVDS was not directly related to the Veteran's cervical spine as the back was noted in block 6.a. although the word "neck" was inserted in parentheses.  

A May 2009 letter from Dr. R. M. related the Veteran's diagnosed depression to his fall in service.  Dr. M. also said the Veteran suffered a chronic neck injury at that time.

The VA examination of December 2009 provided a thorough review of the Veteran's cervical spine disability.  The examiner cited to a number of VA records, to include treatment entries as well as x-rays and MRIs that are not of record in the claims folder.  (These will be discussed further in the remand portion of this decision.)  The various MRI's cited also documented a current cervical spine disability.  Although the examiner provided a negative opinion as to the relationship between the Veteran's cervical spine disability and service, the report provided new and material evidence of a current disability.  

Finally, the private report from Dr. Embley notes that he had followed the Veteran since January 2008.  He said he had reviewed much of the Veteran's prior records and concluded that, inter alia, the Veteran's cervical spine disorder more than likely had an initial etiology relating back to injuries sustained in the fall in service.  

The evidence added to the record is new and material.  It demonstrates a current cervical spine disability with medical evidence suggesting a link to the Veteran's military service.  Such evidence is accepted for the purposes of a new and material analysis.  See Justus, supra.  Thus, the Veteran's claim for service connection for a cervical spine disability, to include as secondary to his service-connected low back disability, is reopened.

Hearing Loss

In February 1984, the Veteran submitted a claim for residuals of his fall in service.  He included an unspecified ear disability at that time.  He was afforded a VA examination in April 1984 that included an audiological evaluation.  No defect of the inner ear was noted on examination.  The audiometric study was interpreted to show normal hearing bilaterally with 100 percent speech recognition in both ears.

The Veteran was denied service connection for bilateral hearing loss in September 1984 with notice of the rating action provided in October 1984.  The decision held that no hearing loss was noted in service and the Veteran's hearing was noted as normal at the time of the VA examination.  He did not appeal the decision.  

The Veteran sought to reopen his claim for service connection for hearing loss in August 1988.  The AOJ wrote to him in September 1988.  He was advised to submit evidence to support his claim, preferably within 60 days, but within one year in order for it to be considered in conjunction with his current claim.  The AOJ wrote to the Veteran to deny his claim in December 1988.  He had not responded to the earlier letter.  He was again advised that he had the remainder of the one-year period to submit evidence.  

The Veteran sought to reopen his claim for service connection for hearing loss in the left ear in February 1989.  The claim for service connection was denied in June 1989.  The Veteran was notified of the rating action in July 1989.  He did not appeal the decision and it became final.  This is the last final denial on any basis.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  As a result, a claim may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio, Evans, supra.

The evidence of record at the time of the June 1989 rating decision consisted of the Veteran's STRs, statement from R. E. Jacobs, D.C., dated in October 1988, statement from L. D. Hansen, D.C. dated in November 1988, statement from the Veteran's mother, received in February 1989, VA examination reports dated in April 1984, and March 1989, and statements from the Veteran.

The basis for the denial in June 1989 was that no new and material had been received to reopen the Veteran's claim.  Evidence of record did not show a hearing loss in service and the VA examination of April 1984 reported that the Veteran had normal hearing.

The Veteran sought to reopen his claim for service connection for hearing loss in September 2008.  The evidence added to the record since the June 1989 rating decision includes copies of STRs submitted by the Veteran, statement from Dr. Hansen, dated in May 1990, evaluation report from Dr. Lilly, dated in February 1990, a Department of Labor Form, WH-380, Certification of Physician or Practioner, dated in January 2008, letter from R. M., M.D., dated in May 2009, evaluation report from Dr. Embley, dated in August 2009, VA examination reports dated in March 1989, May 1990, February 2001, July 2007, December 2008, October 2009, December 2009, and February 2010, VA treatment records for the period from November 1989 to March 2010, statements from the Veteran and transcript of hearing testimony from December 2010.

With the exception of the duplicate STRs, the evidence is new to the record.  Of import is a statement from Dr. Lilly where he said the Veteran's history was positive for left ear hearing loss due to an accident in 1978.  A VA audiology examination of February 2010 provided evidence of a current hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  No opinion was provided as to the etiology of the hearing loss.  

The Veteran was granted service connection for tinnitus by way of a rating decision dated in March 2010.  The basis for the grant was that tinnitus was noted in service, after the Veteran's fall, and he had continued to complain of tinnitus and receive treatment from VA since service.  Dr. Embley had provided a statement that related the Veteran's tinnitus to his fall in service; although no rationale was provided.  

The Veteran has submitted evidence of a current hearing loss disability and evidence linking it to service, both by way of Dr. Lilly's statement and his own statements.  The evidence is new and material, so the Veteran's claim for service connection for hearing loss is reopened.  


ORDER

New and material sufficient to reopen a claim for service connection for a cervical spine disability, to include as secondary to service-connected low back disability, having been received, the appeal is granted to this extent.

New and material sufficient to reopen a claim for service connection for hearing loss having been received, the appeal is granted to this extent.


REMAND

At the outset, the Board notes that there appears to be missing VA records that have been referenced by healthcare providers and a VA examiner that are not associated with the claims folder.  In particular, several outpatient entries refer to a January 2007 MRI of the cervical spine, but there is no separate record of this study.  The results are noted in several clinical entries but the actual report should be associated with the claims folder.

This is even more important in light of the listing of several x-rays and MRIs by the VA examiner in the report of December 2009.  There were x-rays of the thoracic spine referenced as well as MRIs of the cervical spine from October 2005, January 2007, and February 2009.  The Board notes that the VA treatment records contain summaries of some of the MRI's referenced but the actual reports of the studies are not of record.  VA is considered to be in constructive possession of VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, when arriving at any opinion as a possible nexus to service or when evaluating a service-connected disability, doing so on the basis of records not in the file makes the task of appellate review difficult.  On remand, the AOJ will be given the opportunity to ensure all outstanding relevant VA records are obtained and associated with the claims folder.

The Veteran was afforded a VA examination in February 2001.  At that time, he related that he had service in the U. S. Naval Reserve from 1986 to 1988.  VA has a duty to obtain any outstanding STRs associated with that service.  See 38 C.F.R. § 3.159(c)(2), (3) (2011).  The Veteran must be contacted for specific information regarding his dates of service and the STRs from such service must be requested in compliance with the duty to assist.  

The Veteran is seeking service connection for a traumatic brain injury.  This issue may also be intertwined with other issues on appeal.  The evidence is unequivocal that the Veteran suffered a fall from a significant height while in service.  His STRs are negative for a report of a loss of consciousness; however, it appears his most apparent injury, the fractured left radial bone, was given the most attention.  His STRs do reflect two occasions where he was seen as an outpatient in September 1982 after complaining of dizziness and then dizziness with headaches.  It was thought it may be a hypoglycemic reaction.  The Veteran was given a neurological evaluation in January 1983.  A three-page typewritten report is contained in the records envelope annotated with a date of May 27, 2009.  The Board notes that this envelope appears to contain the STRs provided on microfiche in volume one of the claims folder; however, this report was not initially included.  (The Board has included a copy of the report from the official microfiche for ease of reference.)

The neurological evaluation was extensive and noted the Veteran's complaints of feeling like he was going to faint.  He reported difficulty with his gait and problems with concentration.  The Board notes that the report said there really were no objective findings in the neurological examination.  Computed tomography (CT) was recommended and the report was annotated that a CT scan of the head was normal.  It was felt the Veteran may be treated with a low dose of tranquilizer as this might treat an anxiety state to the extent this was in the background.  

A statement from Dr. Jacobs, from October 1988, noted that he had treated the Veteran beginning in September 1984.  He said the Veteran had complaints of pain in various joints, to include neck pain and headaches.  

The September 2001 VA examination, in addition to noting the additional military service, reported a history of hypertension and sleep apnea as well as headaches.  

VA treatment records, for the period from May 2004 to June 2007, in volume one, show the Veteran as seen with several complaints in May 2004.  He was noted to have been diagnosed with hypertension in 2000 and to use a CPAP machine for his sleep apnea since 2003.  He also complained of headaches and said that it felt like his brain would shut down and this would occur suddenly.  Complaints similar to that were noted in the neurology consultation in service.  It was noted he had an extensive work-up in the past.  Depression/mood swings/anxiety disorder was assessed but the Veteran refused medications.  An emergency room entry from December 2006 noted that the Veteran complained of neck pain, back pain and headaches.  He related that his face felt like it was falling asleep when he would wake up in the morning.  He again described his feeling of his head "turning off" like an old television.  It was felt that the Veteran's sleep apnea may be contributing to his symptoms of morning facial numbness.  

An April 2007 entry, styled as an addendum, said the Veteran had increased headache and other hard to characterize symptoms.  The entry said that on the "most recent scan" the Veteran appeared to have worsening cervical spondylosis.  The physician said most significant was some evidence for cord trauma even though examination did not suggest significant myelopathy.  A nerve conduction velocity (NCV)/electromyograph (EMG) study in May 2007 was interpreted to show bilateral carpal tunnel syndrome (CTS).  There was no evidence of left cervical radiculopathy.

Volume two of the claims folder contains additional VA treatment records dating back to September 2001, but only a few entries from that time.  An entry from September 2001 noted the Veteran was complaining of a severe headache.  He had been under a lot of stress.  The examiner said the headache could be stress-related or related to the fall in service.  A neurology consultation from December 2001 indicated that the Veteran was seen in the neurology clinic in September 2001, although that entry is not of record.  The physician noted that a recent electroencephalogram (EEG) had demonstrated some occasional sharp transient in the inferior temporal electrodes and T1 and T2 but said the significance was uncertain.  The Veteran was given a diagnosis of fibromyalgia.  He had another EEG in April 2003.  The Veteran reported being diagnosed with sleep apnea by VA in Traverse City, Michigan, in 2001.  The Veteran underwent a left distal radius corrective osteotomy and open carpal tunnel release in October 2008.  

Additional VA treatment records, dated in April and May 2009, respectively, record additional evaluations for his complaints, primarily of headaches and dizziness.  An emergency room entry from April 14, 2009, noted that the Veteran presented with complaints of headaches and dizziness.  The entry also noted that he had presented with similar complaints on two occasions in March 2009.  Neither of those two visits is reflected in the VA records in the claims folder.  The Veteran also had magnetic resonance angiography of the head and neck in May 2009.  

Volume three of the claims folder contains additional VA treatment records that document complaints of similar symptoms.  

The Veteran's medical history requires that he be afforded VA examinations to assess most of his claimed issues, especially his claimed TBI.  

Finally, in a VA clinic note from November 2009, the Veteran reported that he was applying for disability benefits from the Social Security Administration.  On remand, the records associated with such a claim must be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are complied with and satisfied.  In that regard, the Veteran should be provided with notice on how to establish service connection for a cervical spine disability on a direct and secondary basis.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disabilities since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ must review the claims folder, to include the December 2009 VA examination report, and ensure that the Veteran's complete VA treatment records are included in his claims folder.  The search should include the report of a January 2007 MRI.

The Veteran should also be advised that he could submit a clarifying statement from Dr. Embley to explain why the doctor believes the Veteran's migraine headaches, cervical spine disorder, hypertension "and others" are related to his military service.  The statement should include a description of the records reviewed by Dr. Embley as he reported in his statement.  

3.  The Veteran should be asked to identify his dates of service in the U. S. Naval Reserve.  The STRs associated with such service should be requested.  The AOJ should ensure efforts to obtain the records are documented and continued as necessary.  38 C.F.R. § 3.159(c), (e).  

4.  Any records associated with the Veteran's claim for SSA benefits or adjudication thereof should be obtained.

5.  Upon completion of the above development, the AOJ should schedule the Veteran for a TBI examination for the purpose of ascertaining whether he has any current residuals of a head injury, including traumatic brain injury (TBI).  The claims folder and a copy of this remand must be reviewed by the examiner.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed, to include examination by a qualified examiner with use of the TBI examination worksheet.  All indicated tests must be performed, and all findings reported in detail.

The examiner is advised that VA treatment records establish continued diagnoses of sleep apnea, headaches, and dizziness for the Veteran.  There is a diagnosis of fibromyalgia in 2001.

If any residuals of a head injury are found, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury during active duty.

If the Veteran's diagnoses of sleep apnea, headaches, fibromyalgia, and dizziness, are not found to be related to TBI in service, the examiner is asked to provide an opinion as to whether any of those diagnoses is at least as likely as not related to the Veteran's military service independent of a TBI.

A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

6.  The Veteran should be afforded an examination to assess his claim for service connection for a cervical spine disability.  The examination must be conducted by a physician with the appropriate expertise to provide the requested opinion.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran's STRs document a fall during service.  The Veteran maintains that he injured his cervical spine at that time.  The Veteran was afforded a VA examination in December 2009 that provided a negative opinion in this regard but the examiner did not address a statement from Dr. Jacobs, a chiropractor, who said in 1988 that he had followed the Veteran for neck pains since 1984.  

For any diagnosis of a disorder of the cervical spine, the examiner is requested to provide an opinion as to whether the disorder is at least as likely as not related to the Veteran's military service.

If the examiner concludes that any diagnosed disorder of the cervical spine is not related to the Veteran's military service, the examiner is requested to provide an opinion as to whether it is least as likely as not that: 1) any current cervical spine disorder is caused by the Veteran's service-connected low back disability; or, 2) is made chronically worse by the Veteran's service-connected low back disability.  If the answer to question 1 is negative, then the examiner must also address question 2.  Failure to do so will result in an inadequate examination.  

A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones.  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

7.  The Veteran should be afforded an audiology examination to assess his claim for service connection for hearing loss.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is related to his military service.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones.  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

8.  The Veteran should be afforded a VA examination to assess his claim for service connection for bilateral carpal tunnel syndrome.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's left or right carpal tunnel syndrome is related to his military service.  An opinion should be provided with respect to each upper extremity.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones.  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

9.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

10.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


